Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2018, 2/20/2020, and 9/10/2020 after the filing date of 11/29/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one axial slot projecting beyond the upper retaining element in the radial outward direction (Claim 1), the at least one axial slot having a rectangular cross - section (Claim 4), the at least one axial slot extending in the axial direction along a curve (Claim 6), and the at least one axial slot extends along a helical curve (Claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification [refer to PGPUB 2020/0325865 A1]
The abstract is objected to because of the following informalities: 
Line 8 – “comprisies” should be revised to “comprises” 
The disclosure is objected to because of the following informalities: 	
Paragraph 0016 lines 1-3 “some embodiments include a injection valve (1) with a valve assembly (3) according to one the preceding description” should be revised to say “some embodiments include an injection valve (1) with a valve assembly (3) according to one of the preceding descriptions” 
Paragraph 0028 line 5 “which is positionally fix relative to” should be revised to say “which is positionally fixed relative to” 
Paragraph 0023 – lines 3-4 ; lines 6-7 ;11-12 “ “in axial direction” should be revised to say “in the axial direction” – there are multiple instances of this throughout the disclosure 
Paragraph 0007 line 29 “in radially outward direction” should be revised to say “in the radially outward direction” – there are multiple instances of this throughout the disclosure  
Appropriate correction is required.
Claim Objections [refer to PGPUB 2020/0325865 A1]
Claim 1 is objected to because of the following informalities: 
Line 24  : “the at least one slot” should be revised to “the atleast one axial slot” to be consistent with the terminology in Line 22 and Line 28

Claim 2 is objected to because of the following informalities: 
Line 4  : “the at least one slot” should be revised to “the atleast one axial slot” to be consistent with terminology from Claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations ""the axial displacement" (Line 20), "the axial direction” (Line 25), “the radially outward direction” (Line 27), and “the radial outward direction” (Line 29).  There is insufficient antecedent basis for these limitations in the claim.  A radial direction is established earlier in Claim 1 (Lines 10-11) but it is then referred to with inconsistent terminology.  For the purpose of examination, Claim 1 (Lines 20-29) will be interpreted to state "the upper retaining element limiting axial displacement of the armature ; wherein the armature comprises at least one axial slot arranged adjacent to and connected with the central axial opening , the at least one slot extending through the armature in an axial direction ; and the upper retaining element projects beyond the central axial 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DE 10326343A to Boee et al. (“Boee”).
As to Claim 1, Boee discloses a valve assembly for an injection valve (Fig.1, # 1), the assembly comprising: 
a valve body (Fig. 1 #2) defining a cavity with a fluid inlet (Fig. 1 #16) and a fluid outlet (Fig. 1 # 7);
a valve needle axially moveable within the cavity, the valve needle preventing a fluid flow through the fluid outlet in a closed position and permitting the fluid flow through the fluid outlet in further positions (Fig. 1 # 3);
an upper retaining element fixedly connected to the valve needle , the upper retaining element extending in a radial direction and arranged in an axial region of the valve needle remote from the fluid outlet (Fig. 2B # 33, #34, and #38);
and an electro - magnetic actuator unit operable to actuate the valve needle (Fig. 1 #10, the solenoid operable to actuate the valve needle) , the electro - magnetic actuator unit comprising an armature (Fig. 1 # 20) axially movable in the cavity relative to the valve body;

the upper retaining element limiting axial displacement of the armature (Fig. 2B # 33, #34, and #38 are damping elements);
wherein the armature comprises at least one axial slot (Fig. 2B #30) arranged adjacent to and connected with the central axial opening (Fig. 2B and Fig. 3 #30 connected to #43 with groove #40) ,
the at least one axial slot extending through the armature in an axial direction (Fig. 2B # 30);
and the upper retaining element projects beyond the central axial opening in the radial direction (Fig 3. # 38 showing the overlap relative to the central axial opening #43)
and the at least one axial slot projects beyond the upper retaining element in the radial direction (Fig. 3 #38 showing the overlap relative to the central axial slots #30). 
As to Claim 2, Boee further discloses a valve assembly according to claim 1 , wherein:
	the armature is in sliding mechanical contact with the valve needle in the region of the central 	axial opening (Fig. 1, Machine translation of Paragraph 0024 “in this way the anchor has 	20 only 	a slight, strongly damped play between the first flange 21 and the damping element 33”)
	and the at least one axial slot extends radially outward from the central axial opening (Fig. 3). 
As to Claim 3, Boee further discloses a valve assembly according to claim 1, wherein the at least 	one axial slot has a semicircular cross – section (Fig. 3 #30; Machine translation of Paragraph 	0009 “Of Another advantage is that the Shape of the grooves is arbitrary. Possible are, for 	example, rectangular or semicircular cross sections.”).
As to Claim 4, Boee further discloses a valve assembly according to claim 1, wherein the at least 	one axial slot has a rectangular cross – section (Machine translation of Paragraph 0009 “Of 
As to Claim 5, Boee further discloses a valve assembly according to claim 1, wherein the at least 	one axial slot is straight and extends parallel to the valve needle (Fig 2B #30).
As to Claim 8, Boee further discloses a valve assembly according to claim 1, wherein the at least 	one axial slot extends over at least one quarter of a circumference of the central axial opening 	(Fig. 3, the central axial slots extending over approximately half of the circumference of the 	central axial opening).
As to Claim 11, Boee further discloses a valve assembly according to claim 1 , wherein the 	armature is in sliding mechanical contact with the upper retaining element in the region of the 	central axial opening (Fig. 1, Machine translation of Paragraph 0024 “in this way the anchor has 	20 only a slight, strongly damped play between the first flange 21 and the damping element 33”) 
	and the at least one axial slot extends radially outward from the central axial opening (Fig. 3). 

    PNG
    media_image1.png
    1253
    907
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    678
    804
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boee as applied to claim 1 above, and further in view of JP2010169040A to Jinno (“Jinno”).
Regarding Claims 6-7 Boee fails to disclose wherein the at least one axial slot extends in the axial direction along a curve and wherein the at least one axial slot extends along a helical curve.
However, Jinno teaches a fuel injector valve with an armature (Fig. 7, the valve body #41 a component of the armature) with axial slots that extend along a helical curve in the axial direction (Fig. 7 #80A, Machine Translation Page 16 “The groove portion extending in the axial direction Z may be a groove portion extending along the axial direction Z, or may be configured to extend while meandering from one side of the axial direction Z to the other. The structure may be a shape, or there may be a part that is partially or entirely curved.)”, which simplifies the manufacturing process using best practices that are well understood in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the armature of Boee to have axial slots that extend along a helical curve in the axial direction as taught by Jinno for the purpose of simplifying the manufacturing process using best practices well known in the art.
Regarding Claims 9 Boee fails to disclose further comprising at least one outer axial slot spaced apart from the central axial opening and from the at least one central axial slot in the radial direction and extending through the armature in the axial direction.
However, Jinno teaches a fuel injector valve with an armature (Fig. 3, the valve body #41 a component of the armature) having outer axial slots (Fig. 3 #54) spaced apart from the central axial opening (Fig. 3 # 45) and from the axial slots (Fig. 3 #80) in the radial direction and extending through the armature in the axial direction for the purpose of allowing fluid to flow through the armature toward the fluid outlet (Machine Translation Page 8 ““The valve body 41 is provided with a supply passage 54 that extends through the valve body 41 in the axial direction Z. The supply passage 54 is formed so as to penetrate through the end surface on the orifice plate 26 side of the valve body 41 and the end surface on the opposite side. A plurality of supply passages 54 are formed, and three supply 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the armature of Boee to include at least one outer axial slot spaced apart from the central axial opening and from the central axial slots in the radial direction and extending through the armature in the axial direction as taught by Jinno for the purpose of allowing additional fluid to flow through the armature toward the fluid outlet.

    PNG
    media_image3.png
    1003
    477
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 4171                                                                                                                                                                                                        

/RICHARD A EDGAR/Primary Examiner, Art Unit 3745